Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 and 05/01/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  the phrase “a processor” in lines 6-7 should be amended to read –the processor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 
Claim 1 recite the limitation “an internal device implanted within a subject” in line 2, claim 10 recite the limitation “the internal device is implanted within a subject” in line 8, and claim 17 recite the limitation “an internal device, of the medical apparatus, implanted within a subject” in lines 4-5. The current claim language positively recites a body part of a human being, thus claiming non-statutory subject matter. In order to overcome this rejection, the claimed subject matter should be “adapted to” or “configured to” be implanted within a subject.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: limitation “computing device” in claims 6, 10 and 11, the specification discloses (computing device 224 may include a processor 226, memory 228, network adapter 230, local storage 232 and one or more storage adapters 234 connected by a system interconnect 236, such as bus, par.24) that corresponds to the structure of the claimed “computing device”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the operation" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-5 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnett et al (US 7,311,690).

As to claims 1 and 17, Burnett discloses a medical apparatus (the apparatus shown in Fig.9, Col.8, lines 5-20) and a method comprising: 
determining, by a processor (116 and 106, Col.8, lines 49-55 and Col.9, lines 8-23, Fig.9) of an external device (102, Col.8, lines 49-55, Fig.9) of a medical apparatus, that a drive magnet (105, Col.8, lines 49-55, Fig.9) of the external device is activated (Col.8, lines 49-53) to magnetically rotate the driven magnet of the internal device (Col.8, lines 59-63), wherein the drive magnet is magnetically coupled to a driven magnet (103, ol.8, lines 46-49, Fig.9) of an internal device (101, Col.8, lines 30-49, Fig.9), of the medical apparatus, implanted within a subject (Col.8, lines 30-45, as best seen in Fig.9); 
in response to determining that the drive magnet is activated to magnetically rotate the driven magnet of the internal device (col.9, lines 8-20), collecting, by a processor of the external device, clinical data associated with the operation of the medical apparatus (collecting fluid pressures and/or fluid flows, Col.9, lines 20-23); 
storing, within a memory of the external device, the collected data (inherently the memory in processor 116); and 
transmitting, over a computing network, the clinical data from the external device to a computing device (a transmitter for transmitting sensed information to a remotely located receiver, claim 21 and 54).



As to claim 3, Burnett discloses the medical apparatus and the method, wherein the drive magnet is activated based on a button on the external device being pressed (remote switch for activating pump 101, Col.9, lines 2-4).

As to claims 4 and 19, Burnett discloses the medical apparatus and the method, wherein the collected clinical data is associated with a voiding behavior of the subject (fluid pressure and/or fluid flow which indicates the voiding behavior of the subject, Col.9, lines 20-23).

As to claims 5 and 20, Burnett discloses the medical apparatus and the method, wherein the collected clinical data includes at least one of a voiding frequency, a voiding volume, an estimated real-time flow rate, and an estimated average flow rate (fluid pressure and/or fluid flow, Col.9, lines 20-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al (US 7,311,690), in view of Gerber et al (US 2006/0190051).

As to claims 6-16, Burnett teaches a processor (116 and 106, Col.8, lines 49-55 and Col.9, lines 8-23, Fig.9) and a memory (inherently the memory in 116), wherein the processor is configured to: 
receive clinical data from an external device (102, Col.8, lines 49-55, Fig.9) of a medical apparatus (receiving fluid pressure and/or fluid flow data, Col.9, lines 20-23), the external device having a drive magnet (105, Col.8, lines 49-55, Fig.9) magnetically coupled to driven magnet (103, ol.8, lines 46-49, Fig.9) of an internal device (101, Col.8, lines 30-49, Fig.9) of the medical apparatus, wherein the internal device is implanted within a subject (Col.8, lines 30-45, as best seen in Fig.9) and wherein the clinical data is associated with an operation of the medical apparatus (fluid pressure and/or fluid flow data, Col.9, lines 20-23); and 
perform one or more calculations on the received clinical data to produce calculated values (the one or more calculations performed by module 116 and sensors 104/106 to determine fluid pressures and/or fluid flows, Col.9, lines 20-23); 
wherein the drive magnet is activated based on a button on the external device being pressed (remote switch for activating pump 101, Col.9, lines 2-4), wherein the collected clinical data is associated with a voiding behavior of the subject (fluid pressure and/or fluid flow that indicates voiding behavior of a subject, Col.9, lines 20-23), to limit the operation of the pump and provide feedback to ensure that the pump is operating correctly. Thus the total fluid flow can be monitored and tightly controlled, col.4, lines 7-10 (Examiner respectfully notes that the system is tightly controlled is altering the operation of the device based on a feedback)).

Burnett teaches the invention substantially as claimed above, but failed to explicitly teach the processor and memory are included in a computing device, wherein the computing device receives the clinical data over a computing network, and the computing processor is configured to generate reports, generate alerts and transmit the one or more alerts to a mobile phone and docking station over a computing network.

However Gerber discloses an analogous system with an implant device and an external device providing a therapy (Par.23, as best seen in Fig.1 and 6) and collecting data regarding a voiding events (Par.09 and Par.34), wherein the processor in the external device is configured to transmit the collected clinical data to a computing device, a mobile phone and docking station over a computing network.


wherein the computing processor generates one or more reports based on at least one of the collected clinical data and the calculated values (26 may include a web server to generate web pages containing proposed parameter adjustments for viewing via clinician terminal. In addition, remote monitoring/programming system 26 may include an email server for delivery of email notifications of proposed parameter adjustments, Par.27 and 26 supports reporting and approval, Par.28), wherein the computing processor generates one or more alerts indicating that the one or more reports are available for viewing by a medical professional (Par.27-28), wherein the one or more alerts are transmitted to a mobile phone (clinical terminal 28A that may be a personal computer, personal digital assistant, interactive television, mobile telephone, or the like. Par.27, as best seen in Fig.6) application executing on a mobile phone used by the medical professional (inherently the application on 28 that receives email notifications and reports from 26, Par.27),


As these types of computing devices receiving/transmitting data over computer network to connect multiple remote computing devices/stations are well known in the art, and since Burnett teaches a transmitter for transmitting sensed information to a remotely located receiver (claim 21 and 54), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a processor in the remote receiver taught by Burnett’s invention to receive clinical data over a network, as taught by Gerber's invention, without changing its respective function, to exchange data and measured parameters between the implanted device and a multiple remotely computing devices/stations, in order to allow multiple of caregivers to view the measured parameters or data regarding the patient's statues or specific events.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S Patent Application No. 9839373, and claims 1-15 of U.S Patent Application No.10238314. Although the claims 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MAY A ABOUELELA/Primary Examiner, Art Unit 3791